Exhibit 10.82

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

THIS LOAN AND SHARE PLEDGE AGREEMENT (this “Agreement”) is entered into on this
28th day of April 2014 in Beijing, People’s Republic of China (“PRC”)

among

(1) Sohu.com Limited., PO Box 309, Ugland House, Grand Cayman, KY 1-1104, Cayman
Islands. (“Party A”),

and

(2) Charles Zhang, a PRC citizen whose PRC identity card no. is * (“Party B”),

and

(3) Wei Li, a PRC citizen whose PRC identity card no. is * (“Party C”)

(individually a “Party” and together the “Parties”).

RECITALS

A. Party B and Party C wish to acquire equity interest of Beijing Heng Da Yi
Tong Information Technology Co., Ltd. a domestic limited liability company in
Beijing, PRC (“Domestic Company”), in which they will hold 80% and 20% equity,
respectively.

B. Party B and Party C wish to borrow the amount specified in Article 2.1 below
(the “Loan”) from Party A, and Party A has agreed to provide the Loan to Party B
and Party C on an interest-free basis, for the sole purpose of establishing the
Domestic Company and developing the Domestic Company’s business, which shall
specifically include the entering into of a series of agreements with Party A
and its Affiliates (as defined below).

C. As security for the Loan and their performance of this Agreement, Party B and
Party C have agreed to pledge their respective equity interests in the Domestic
Company (the “Shares”) to Party A or PRC entity designated by Party A.

NOW, THEREFORE, the Parties agree as follows:

The symbol ‘ * ’ in this exhibit indicates places where information has been
omitted pursuant to a request for confidential treatment and filed separately
with the SEC.



--------------------------------------------------------------------------------

1. DEFINITIONS AND INTERPRETATIONS

1.1 Definitions. Unless otherwise indicated, the following terms in this
Agreement shall have the meanings set forth below:

“Affiliate” any affiliate entity or business associate of Party A, including
without limitation, Beijing Sohu New Era Information Technology Co., Ltd. and
Beijing Sohu Internet Information Service Co., Ltd.

“Certificate” as defined in Article 3.1.9;

“Conversion Date” As defined in Article 7.2.1;

“Conversion Notice” as defined in Article 7.1;

“Designee” an individual, corporation or other appropriate entity designated by
Party A to be the recipient of a Share

“Event of Default” As defined in Article 6;

“Loan Date” with respect to Party B and Party C, the date on which the portion
of the Loan amount borrowed by such Party is paid into his designated bank
account;

“PRC Law” any published and available laws and regulations of the PRC;

“Repayment Date” as defined in Article 2.3;

“RMB” Renminbi, the lawful currency of the PRC;

“Share Transfer” as defined in Article 7.2.1;

“USD” United States Dollar, the lawful currency of the United States of America.

1.2 Interpretations. The headings herein are for reference purposes only and do
not affect the meaning or interpretation of any provision hereof. Any reference
herein to an Article or Appendix is to an article or appendix of this Agreement.
The use of the plural shall include the use of the singular, and vice versa.
Unless otherwise indicated, a reference herein to a day, month or year is to a
calendar day, month or year. A reference to a business day is to a day on which
commercial banks are open for business in both the PRC and the Cayman Islands.
The use of the masculine shall include the use of the feminine, and vice versa.

 

2



--------------------------------------------------------------------------------

2. AMOUNT AND REPAYMENT OF THE LOAN

2.1 Loan Amount. Party A agrees, subject to the terms and conditions of this
Agreement, to extend the Loan to Party B and Party C in a total amount of RMB
10,000,000, of which 80% shall be for the benefit of Party B and the remaining
20% shall be for the benefit of Party C. The Loan shall be interest-free.

2.2 Provision of Loan. The Loan shall be deemed to have been provided to Party B
and Party C on the Loan Date.

2.3 Date of Repayment. The Loan, together with any other moneys owing under this
Agreement by Party B and Party C, shall become repayable upon the earliest to
occur of any of the following events (each a “Repayment Date”):

2.3.1 in full, on the occurrence of an Event of Default;

2.3.2 in full, on the resignation or removal of Party B or Party C from the
position of director, general manager, supervisor of the Domestic Company;

2.3.3 in full, with respect to Party B or Party C, the date on which such
Party’s employment relationship with Party A or any Affiliate terminates for any
reason;

2.3.4 In full, where Party A intends to replace this Agreement with another
agreement, the date of the written notice from Party A to Party B and Party C
confirming such intention; or

2.3.5 In full or in part, at Party A’s sole discretion upon any date selected by
Party A after the second anniversary of the date of signing of this Agreement.

2.4 Method of Repayment. Repayment will be made only by means of converting the
Loan into Shares, as described in Article 7 below, with the final amount of the
Loan being due and repayable on the final Conversion Date. The Loan may not be
repaid prior to the Repayment Date or by any means not specifically permitted in
this Article 2.4 without the express written consent of Party A.

3. UNDERTAKINGS AND WARRANTIES OF PARTY B AND PARTY C

3.1 Undertakings and Warranties. Each of Party B and Party C hereby undertakes
and warrants to Party A that:

3.1.1 the Loan will be used solely for the purpose of establishing the Domestic
Company and developing its business activities;

3.1.2 he shall use the proceeds from the Loan solely for the purpose of
contributing his amount of the registered capital in the Domestic Company;

3.1.3 he has and shall maintain the full power and authority to enter into this
Agreement, to borrow the Loan and to perform his obligations hereunder;

 

3



--------------------------------------------------------------------------------

3.1.4 there are no civil or criminal, claims, actions, suits, investigations or
proceedings pending or, to his knowledge, threatened against him;

3.1.5 there is no provision of any Agreement, enforceable judgment or order of
any court binding on him or affecting his property, which would in any way
prevent or materially adversely affect his execution or performance of this
Agreement;

3.1.6 the execution and performance of this Agreement and the realization of
Party A’s rights hereunder will not violate any mortgage right, contract,
judgment, decree or law which is binding upon him or his assets;

3.1.7 upon his investment in the Domestic Company, he shall be the sole legal
and beneficial owner of his Shares, free and clear of all pledges and
encumbrances other than the security interest created by this Agreement;

3.1.8 he shall cause the pledge of his respective Shares to Party A to be
recorded on the Domestic Company’s register of shareholders;

3.1.9 upon the establishment of the Domestic Company, he shall provide to Party
A a certificate from the Domestic Company evidencing his ownership of the Shares
(a “Certificate”) together with an Assignment Agreement, substantially in the
form attached hereto as an Appendix;

3.1.10 for duration of this Agreement, he will not cause the Domestic Company,
without the written consent of Party A, to engage directly or indirectly in any
business activities which compete with those of Party A other than those
described in Recital B above;

3.1.11 he will, at any time and at Party A’s expense, defend the Shares against
any third party claims;

3.1.12 without the consent of Party A, except as expressly permitted hereunder,
he will not arrange for or otherwise permit or cause the issuance of any new
shares of capital stock of the Domestic Company;

3.1.13 he shall do or cause to be done all such acts, and execute or cause to be
executed any necessary documents and registrations, such that the conversion of
the Loan, the Share Transfers and all other transactions contemplated hereunder
are effected in a legal and valid manner; and

3.1.14 he shall maintain as strictly confidential the existence and provisions
of this Agreement, as well as of any correspondence, resolutions, ancillary
agreements and any other documentation associated herewith.

 

4



--------------------------------------------------------------------------------

4. COVENANTS

4.1 Affirmative Covenants. Each of Party B and Party C hereby covenants that he
will furnish to Party A, within 10 days after the end of each month after the
Domestic Company has been established, with financial statements of the Domestic
Company and such additional information as Party A may from time to time
reasonably request

4.2 Further Covenants. Each of Party B and Party C further covenants that, from
the date hereof until full repayment of the Loan has been effected, he will not,
and will ensure that the Domestic Company does not, except with the prior
written consent of Party A:

4.2.1 incur or assume any debt that is not due and payable in the ordinary
course of its business (except indebtedness to Party A hereunder or as otherwise
specifically permitted hereunder);

4.2.2 incur or assume any mortgage, pledge or other encumbrance of any kind upon
any assets of the Domestic Company, whether now owned or hereafter acquired;

4.2.3 enter into any agreement, arrangement, commitment or understanding to, or
actually acquire all or part of the substantial assets of any third party;

4.2.4 enter into any agreement, arrangement, commitment or understanding to, or
actually sell, lease, or otherwise dispose of any assets of the Domestic Company
except in the ordinary course of business;

4.2.5 enter into any agreement, arrangement, commitment or understanding to, or
actually, make loans or advances to any third party;

4.2.6 enter into any agreement, arrangement, commitment or understanding to, or
actually, assume, guarantee, endorse or otherwise become liable for the
obligation of any third party or other entity; or

4.2.7 permit the Domestic Company to conduct any business not expressly
described in Recital B of this Agreement.

4.3 Rights of Party A.

4.3.1 Party B and Party C agree that they shall obtain Party A’s written
approval prior to undertaking any of the following, namely:

4.3.1.1 appointing and removing the directors of the Domestic Company;

4.3.1.2 appointing and removing the general manager of the Domestic Company; and

4.3.1.3 approving the terms of employment of the general manager.

 

5



--------------------------------------------------------------------------------

4.3.2 Party B and Party C agree that they shall obtain Party A’s written
approval prior to undertaking any of the following, namely:

4.3.2.1 appointing and removing of the senior management personnel and any key
personnel of the Domestic Company; and

4.3.2.2 approving the terms of employment of the senior management personnel and
key personnel of the Domestic Company.

5. SHARE PLEDGE

5.1 Share Pledge. As security for the performance in full of the obligations of
Party B and Party C under this Agreement, Party B and Party C each hereby
pledges to Party A, and creates in favor of Party A or the Designee (as
appropriate), a first priority security interest in all of the rights, title and
interest in and to:

5.1.1 the Shares; and

5.1.2 all of his incidental rights with respect to the Shares, now or hereafter
acquired.

Such security interest to be perfected by compliance by Party B and Party C with
Article 3.1.9 of this Agreement.

5.2 Power of Attorney. Each of Party B and Party C hereby irrevocably grants to
Party A or the Designee (as appropriate) full power of attorney for the purpose
of carrying out the provisions of this Agreement, as well as taking any action
and executing any instrument which Party A in good faith deems necessary to
accomplish for purposes of this Agreement.

6. EVENTS OF DEFAULT

The occurrence of any of the following events shall constitute a default of the
Loan hereunder and a breach of this Agreement by Party B or Party C (as
appropriate) (an “Event of Default”):

6.1 a Share Transfer has not been effected by either Party B or Party C within
20 working days after the corresponding Conversion Date or such time as may
otherwise be agreed upon by the Parties;

6.2 either Party B or Party C is in breach of any of the terms and conditions
hereof, and such breach has not been rectified for a period of 10 days after
receipt of Party A’s written notice requesting such rectified;

6.3 any undertaking or warranty made by either Party B or Party C herein shall
prove to have been false or misleading in any material respect;

 

6



--------------------------------------------------------------------------------

6.4 Party B or Party C makes any arrangement with his respective creditors or
takes or suffers any similar action in consequence of debt; or

6.5 any judgment is made under any applicable law against Party B or Party C
which exceeds USD 50,000.

7. LOAN CONVERSION

7.1 Share Conversion. As of the Repayment Date, the Loan shall be convertible
into Shares on the basis that 100 percent of the Loan amount equals 100 percent
of the Shares. For the avoidance of doubt, if 10 percent of the Loan were
repayable by Party B and/or Party C, then such Party or Parties, as the case may
be, would be required to transfer 10% of the total number of the Shares to Party
A. The Loan shall become repayable to such extent as Party A may from time to
time request, until the entire Loan amount has been repaid. Party A shall
request to convert all or a percentage of the Loan by means of a written notice
to Party B and Party C that specifies the percentage of the Loan to be converted
into Shares (“Conversion Notice”).

7.2 Share Transfer.

7.2.1 Within 20 working days after receipt of a Conversion Notice (“Conversion
Date”), Party B and Party C shall effect the transfer of the portion of the
Shares designated in the Conversion Notice, either to Party A directly or to the
Designee specified by Party A in the Conversion Notice (each a “Share
Transfer”).

7.2.2 For the avoidance of doubt, upon the completion of the conversion of the
Loan and the transfer of all of the Shares of Party B and Party C (whether
pursuant to this Article 7 or an Event of Default), Party A shall hold as many
of the Shares as is permissible under PRC Law, and the remainder of the Shares
(if applicable) shall be held by the Designees, with Party B and Party C no
longer holding any Shares. At such time, this Agreement shall be deemed to have
terminated, and the obligations of Party B and Party C hereunder to have been
fulfilled (with the exception of those under 3.1.13 and 3.1.14).

7.3 Delay. Party B and Party C each undertakes to notify Party A immediately of
any delay in effecting a Share Transfer or completing the procedures described
in Article 7.2 above, together with the reason for such delay and revised
effective date of the Share Transfer.

7.4 Repayment of Loan. The corresponding portion of the Loan shall be deemed to
have been repaid as of the effective date of each Share Transfer. Once Party B
and Party C have completed the Share Transfers in accordance with the provisions
of this Article 7, the Loan shall be deemed to have been repaid in full and
Party B and Party C shall be deemed to have performed their repayment
obligations hereunder.

 

7



--------------------------------------------------------------------------------

8. MISCELLANEOUS

8.1 Notices and Delivery. All notices and communications among the Parties shall
be made in writing and in the English language by facsimile transmission with
confirmation of transmission, delivery in person (including courier service) or
registered airmail letter to the appropriate correspondence addresses set forth
below:

Party A

Sohu.com, Limited.

400 Atlantic Avenue, Boston, Massachusetts 02110-3333

Tel : 001- 617-797-7855

Party B

Charles Zhang

Tel : 8610-6272-6666

SOHU.com Media Plaza, Block 3, No.2 Kexueyuan South Road, Haidian District,
Beijing, China

Postcode: 100190

Party C

Wei Li

Tel : 8610-6272-6666

SOHU.com Media Plaza, Block 3, No.2 Kexueyuan South Road, Haidian District,
Beijing, China

Postcode: 100190

8.2 Timing. The time of receipt of the notice or communication shall be deemed
to be:

8.2.1 If by facsimile transmission with confirmation of transmission, at the
time displayed in the corresponding transmission record, unless such facsimile
is sent after 5:00 p.m. or on a non-business day in the place where it is
received, in which case the date of receipt shall be deemed to be the following
business day;

8.2.2 if in person (including express mail), on the date that the receiving
Party or a person at the receiving Party’s address signs for the document; or

8.2.3 if by registered mail, on the 10th day after the date that is printed on
the receipt of the registered mail.

8.3 Foreign Exchange. All amounts payable by Party B and Party C hereunder shall
be paid in USD. If, as a result of foreign exchange restrictions in the PRC, it
becomes illegal for either Party B or Party C to make any payment to Party A in
USD, then he shall make that payment in any other currency permitted for such
purposes, as shall be stipulated by Party A at its sole discretion. In such an
event, the amount of the payment shall be calculated at the rate published by
the Bank of China on the relevant payment date, and shall be free and clear of
all expenses, withholding taxes and commissions.

 

8



--------------------------------------------------------------------------------

8.4 Amendments. The provisions of this Agreement may not be waived, modified or
amended except by an instrument in writing signed by the Parties (which
instrument shall be attached as an Appendix hereto).

8.5 No Waiver. Failure or delay on the part of any Party to exercise any right
under this Agreement shall not operate as a waiver thereof.

8.6 Severability. The invalidity of any provision of this Agreement shall not
affect the validity of any other provision of this Agreement which is unrelated
to that provision.

8.7 Survival. The confidentiality obligations of the Parties hereunder shall
remain in full force and effect regardless of the termination of this Agreement
for any reason.

8.8 Taxes and Duties. Party A shall be responsible for all stamp duties and
other governmental fees, taxes and reasonable out-of-pocket expenses (including
reasonable legal fees) incurred by the Parties in connection with the conversion
of the Loan and each Share Transfer made hereunder and in the preparation of
this Agreement.

8.9 Successors. This Agreement shall be binding upon the Parties and upon their
respective successors and assigns (if any).

8.10 Assignment. Neither Party B nor Party C may assign or otherwise transfer
his rights or obligations under this Agreement without the prior written consent
of Party A.

8.11 Governing Law. The execution, validity, interpretation and implementation
of this Agreement and the settlement of disputes thereunder shall be governed by
PRC Law.

8.12 Arbitration. All disputes arising out of or in connection with this
Agreementshall be finally settled under the Rules of Arbitration of the
International Chamber of Commerce as administered by the International Court of
Arbitration of the International Chamber of Commerce in Hong Kong by a sole
arbitrator appointed in accordance with the said Rules conducted in the English
language.

8.13 Entire Agreement. This Agreement and the Appendix hereto constitute the
entire agreement between the Parties and supersede all prior discussions,
negotiations and agreements. The Appendix form an integral part hereof and have
the same legal effect as this Agreement. If there is any inconsistency between
the provisions of this Agreement and any of the Appendix, the provisions of this
Agreement shall prevail to the extent of such inconsistency.

8.14 Language. This Agreement will be signed in 3 sets of originals in the
Chinese and English language, with 1 original for each Party. The two language
versions shall have equal validity and the wording of each version shall be
deemed to carry the same meaning. In the event of any discrepancy between the
wordings of the said two versions, such discrepancy shall be interpreted
according to the purpose of this Agreement and based on the English text.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed or caused this Agreement to
be executed by their duly authorised representatives (as the case may be) as of
the date first indicated above.

 

FOR AND ON BEHALF OF Sohu.com Limited By:   /s/    Carol Yu          

Carol Yu

 

Director

By:   /S/    CHARLES ZHANG           Charles Zhang By:   /S/    WEI LI          
Wei Li

 

10